Citation Nr: 1731024	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a nerve condition of the left lower extremity.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional neurological disability to the lower left extremity.

7.  Entitlement to a disability rating in excess of 30 percent for a right knee disability.

8.  Entitlement to a disability rating in excess of 30 percent for a left knee disability.
9.  Entitlement to an extraschedular disability rating due to obesity allegedly caused by the Veteran's previously service-connected knee disabilities.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).

11.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1975 and from December 1979 to August 1982.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama made in April 2010 and September 2013. 

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and a nerve condition of the left lower extremity, entitlement to compensation for additional neurological disability to the lower left extremity, entitlement to an extraschedular ratings, entitlement to TDIU, and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A medical nexus between a current back disorder and an  in-service incurrence has not been established; a back disorder did not manifest within one year of separation of service; and continuity of symptomology since separation of service has not been established.

2.  The Veteran does not have hearing loss for VA purposes.

3.  Veteran underwent right knee replacement surgery on June 3, 2009, and chronic residuals of the surgery remain consisting of severe painful motion in the right lower extremity.

4.  More than a year has passed since the Veteran's left knee replacement surgery, and chronic residuals of the surgery remain consisting of severe painful motion in the left lower extremity.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for a total disability rating for a right knee disability prior to June 4, 2010 have been met, and the criteria for a disability rating of 60 percent have been met thereafter.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

4.  The criteria for a disability rating of 60 percent for a left knee disability have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration  (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  She initially requested a hearing, but she later withdrew her request for a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that a September 2015 VA Form 9 objected to the adequacy of an August 2013 examination, but any potential error caused by this examination was cured to the extent practicable  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that she is entitled to service connection for a number of disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis and organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

Back

At issue is whether the Veteran is entitled to service connection for a back disorder.  The weight of the evidence indicates that the Veteran  is not entitled to service connection for a back disorder.

The Veteran's service treatment records indicate that she sought treatment for back pain in January 1980, July 1980, August 1980, and February 1981.  The Veteran's spine was evaluated as normal upon separation from the Veteran's second and final period of service.  In a survey of medical history provided contemporaneously with her separation examination, the Veteran denied having or ever having had recurrent back pain.

The Veteran's treatment records indicate a current diagnosis a back disorder manifesting as early as 2000.

The Veteran was provided a VA opinion in September 2013.  The examiner opined that it is less likely than not that the Veteran's back disorder was caused by an  in-service injury, event, or illness.  The examiner noted that the Veteran had episodes of back pain in-service in 1980 and 1981, and that, many years later, the Veteran began to experience recurring and persistent back pain.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for a back disorder.  The Veteran quite clearly has manifested a current back disorder, and the Veteran's service treatment records indicate that she sought treatment for back pain in-service.  Nevertheless, the Veteran's back was normal upon separation from service, and the Veteran did not seek treatment for back pain again until decades after separation from service.  Additionally, the record does not contain an opinion demonstrating a medical nexus between a current disability and an in-service incurrence.  As such, the weight of the evidence indicates that the Veteran's back problems resolved prior to separation of service, and the Veteran's current back disorder is not related to a period of service; did not manifest within one year of separation of service; and is not linked to continuity of symptomology since separation from service.  Therefore, service connection for a back disorder is denied.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which she believes is the result of military noise exposure.  As will be explained below, the weight of the evidence indicates that the Veteran is not entitled to service connection.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent for reports of hearing loss.  In a survey of medical history provided contemporaneously with an examination upon separation from her second and final period of service, the Veteran denied having or ever having had hearing loss.  The Veteran's pure tone thresholds were measured as follows upon separation from her second and final period of service in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
5
10
LEFT
20
5
0
5
25

The record is silent for any reports as to the Veteran's hearing acuity until 2009.  The Veteran sought treatment at an audiology clinic in February 2009.  The Veteran reported a gradual decrease in hearing with increased difficulty understanding speech especially on the telephone.  The Veteran reported exposure to aircraft engine noise and artillery fire during a period of service.  The Veteran's hearing was found to be within normal limits with a 100 percent bilateral word recognition score; although it is unclear from the record what type of word recognition test was used.  An April 2009 addendum also indicated that the Veteran's hearing was within normal limits.

The Veteran reported in a June 2009 statement that she incurred noise exposure while in the vicinity of aircraft during her periods of service.

The Veteran underwent a VA examination in March 2010.  The Veteran reported bilateral hearing loss which affected her ability to understand speech, and she claimed the she experienced no occupational or recreational noise exposure after her period of service; but she claimed the following examples of military noise exposure in-service without hearing protection: artillery; aircraft; heavy equipment; weapons; power tools; radio noise; and warehouse noise.  The examiner opined that the Veteran's hearing was normal.    The Veteran's word recognition score was 96 bilaterally.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
15
15
LEFT
15
25
10
15
20

The Veteran was provided a VA medical opinion in November 2013.  The examiner opined that there had been significant threshold shifts in the Veteran's hearing acuity in the right ear most likely due to service.  The examiner, however, ultimately opined that the Veteran's hearing loss was within normal limits in both of the Veteran's ears.

The Veteran does not have hearing loss for VA purposes, because her pure tone thresholds are at frequencies 500, 1000, 2000, 3000, and 4000 Hz are all less than 26 dB and her speech recognition scores are all above 94 percent.  38 C.F.R. § 3.385.  The Board also notes that the Veteran was provided with two VA audiological examinations which both indicated that Veteran's hearing was normal bilaterally.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, without a current diagnosis or a diagnosis during the pendency of the appeal for the purposes of VA rating criteria, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

Knees

At issue is whether the Veteran is entitled to an increased disability rating for her bilateral knee disabilities.  A disability rating of 60 percent is granted for both of the Veteran's knee disabilities, and a total disability is granted for the Veteran's right knee disability from June 3, 2009 to June 3, 2010.

The Veteran first filed for service connection in November 2004, and, in April 2006, RO granted service connection and assigned a disability rating of 10 percent for each knee.  The Veteran subsequently underwent knee replacements of both knees and was assigned temporary total disability ratings for periods of convalescence and disability ratings of 30 percent thereafter.  The Veteran filed increased rating claims for each knee, and the RO denied these claims.  The Veteran appealed.  The period on appeal is from July 6, 2009 to present.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability ratings are assigned pursuant to Diagnostic Code 5055.  Under Diagnostic Code 5055, a total disability rating is assigned for one year following the knee replacement surgery, and, thereafter, a disability rating of 60 percent is assigned if the surgery results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Alternatively, a minimum disability rating of 30 percent is assigned, or intermediate degrees of residual weakness, pain, or limitation of motion are raged by analogy to 5256 (ankylosis), 5261 (flexion), and 5262 (impairment of tibia or fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran underwent total knee replacements of both  of her knees more than one year prior to the period on appeal.  Additionally, the Veteran underwent another total knee replacement of her right knee again on June 3, 2009.  Therefore, a total disability rating for a right knee disability is granted prior to June 4, 2010.  
The Veteran has made multiple statements reporting that she has manifested chronic debilitating pain in both of her knees.  Her credible statements are corroborated by statements of her acquaintances as well as the Veteran's treatment records.  Additionally, the Veteran underwent VA examinations in March 2010 and  May 2016.  Both indicated that the Veteran  manifested limited range of motion.  Therefore, the Board finds that the weight of the evidence indicates that the Veteran has manifested painful residuals consisting of severe painful motion in both of her lower extremities during the period on appeal.  As such, a disability rating of 60 percent for each of the Veteran's knee disabilities is granted.  As this is the maximum disability rating under the pertinent schedular rating available more than one year after knee replacement surgery, there is no adequate basis for a disability rating in excess of 60 percent.


ORDER

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

A total disability rating for the right knee disability from June 3, 2009 to June 3, 2010 is granted; subject to the laws and regulations governing the payment of VA benefits.

A disability rating of 60 percent for a right knee disability rating from June 4, 2010 is granted; subject to the laws and regulations governing the payment of VA benefits.

A disability rating of 60 percent for a left knee disability rating is granted; subject to the laws and regulations governing the payment of VA benefits.




REMAND

Acquired Psychiatric Disorder

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder.  The Veteran's treatment records indicate a current diagnosis of an acquired psychiatric disorder including depression manifesting as early as 2004.  Additionally, VA treatment records indicate that the Veteran's bilateral knee pain is a major factor in her depression.  This is sufficient to trigger VA's duty to assist, and the matter must be remanded in order to provide the Veteran with a VA examination in order to determine whether the Veteran's depression is proximately due to or caused by her previously service connected bilateral knee condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nerves of the Lower Left Extremity

The Veteran contends that she is entitled to service connection for a neurological disorder of the lower left extremity.  In a March 2010 statement, the Veteran reported that her knee replacements caused her nerve damage.  A September 2010 private treatment record indicates that the Veteran was diagnosed with neuropathy of the lower extremities.  The Board finds that this is sufficient to trigger VA's duty to assist, and the matter must be remanded in order to provide the Veteran with a VA examination in order to determine whether the Veteran's neurological disorder of the lower left extremity is proximately due to or caused by her previously service connected bilateral knee condition.  See McLendon. 

Additionally, the Board notes that the Veteran received a substantial amount of VA treatment for her bilateral knee condition, and, therefore, additional disability as a  result of VA care of her knee condition is reasonably encompassed by her claim.  As such, the Board finds that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional neurological disability to the lower left extremity is within the scope of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board further finds that this claim is inextricably intertwined with the Veteran's claim for service connection as the disposition of both claims will ultimately be based on a better understanding of the nature and etiology of the Veteran's claimed nerve condition.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Sleep Apnea

The Veteran contends that she is entitled to service connection for sleep apnea.  The Veteran's treatment records indicate a current diagnosis of sleep apnea which began to manifest as early as 2006.  The Veteran submitted a written statement in July 2010 in which she alleged that her sleep apnea was due to her weight gain which was in turn caused by her previously service connected knee surgeries.  As such, the Board finds that VA's duty to assist has been triggered, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine whether the Veteran's obesity is an intermediate step between  a bilateral knee condition and a sleep apnea.  See McLendon; see also VAOPGCPREC 1-2017 (January 6, 2017).

Extraschedular

The Board is required to consider assigning an extraschedular disability rating when a claim is implied by the facts of the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  As previously noted, the Veteran has claimed that her bilateral knee condition caused her to gain weight.  As such, a claim for an extraschedular disability rating due to obesity caused by her bilateral knee condition is raised by the record.  VAOPGCPREC 1-2017 (January 6, 2017).  Moreover, the Board finds that the matter is inextricably intertwined with the Veteran's claim for sleep apnea, because both claims will require determining the etiology of the Veteran's claimed obesity.  See Harris.  

TDIU

The Veteran contends that she is entitled to TDIU.  The Board finds that the issue of TDIU is inextricably intertwined with the above issues and must be remanded as well.  See Harris.  

Specially Adapted Housing

The Veteran contends that she is entitled to specially adapted housing.  The Veteran was provided a VA examination in May 2016 which indicated that the Veteran has limited range of motion of both lower extremities, and that she makes regular use of canes and occasional use of braces.  This is sufficient to trigger VA's duty to assist, because specially adapted housing is granted when the Veteran manifests the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair or the loss of use of one lower extremity together with residuals of organic disease or injury which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  Therefore, the matter is remanded in order to provide the Veteran with a VA examination.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of an acquired psychiatric disorder and an in-service incurrence?  Why or why not?

1b.  Did the Veteran manifest a current acquired psychiatric disorder within one year of separation from a period of service?  Why or why not?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran has an acquired psychiatric disorder that is proximately due to or aggravated by a previously service connected disorder?  Why or why not?

1d.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current neurological disorder impacting either of the Veteran's lower extremities and an in-service incurrence?  Why or why not?

1e.  Did the Veteran manifest a current neurological disorder of either lower extremity within one year of separation from a period of service?  Why or why not?

1f.  Is it at least as likely as not (50 percent or more) that the Veteran has a current neurological disorder of either lower extremity that is proximately due to or aggravated by a previously service connected disorder?  Why or why not?

1g.  Does the Veteran have a neurological disability impacting either of the Veteran's lower extremities that was caused by VA treatment?  Why or why not?

1h.  If VA treatment did cause a neurological disability impacting the Veteran's lower extremities, then was the proximate cause carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination?  Why or why not?

1i.  If VA treatment did cause a neurological disability impacting the Veteran's lower extremities, then was the event not reasonably foreseeable?  Why or why not?

1j.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of sleep apnea and an in-service incurrence?  Why or why not?

1k.  Did any of the Veteran's previously service-connected disabilities cause her to become obese?  Why or why not?

1l.  If a service-connected disability did cause the Veteran to become obese, is obesity a substantial factor in causing the Veteran's sleep apnea?  Why or why not?

1m.  If the Veteran's previously service connected disability caused the Veteran to become obese and if obesity is a substantial factor in causing the Veteran's sleep apnea, would the Veteran's sleep apnea only have occurred but for the obesity?  Why or why not?

1n.  If a service-connected disability did cause the Veteran to become obese, does the obesity result in marked interference with employment or frequent periods of hospitalization?  Why or why not?

1o.  Has the Veteran lost the use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?  Why or why not?

1p.  Has the Veteran lost the use of one lower extremity together that with residuals of organic disease or injury has affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?  Why or why not?

2.  Then, readjudicate the issue of entitlement to an extraschedular disability rating, and, if necessary, refer the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  Otherwise, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

3.  Then, readjudicate the remaining claims on appeal.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


